F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           DEC 9 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DENNIS ARROYO,

                Plaintiff-Appellant,

    v.                                                   No. 99-4060
                                                    (D.C. No. 97-CV-32-C)
    KENNETH S. APFEL, Commissioner                         (D. Utah)
    of Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before BALDOCK , PORFILIO , and BRORBY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Claimant Dennis Arroyo appeals the judgment of the district court

affirming the decision of the Commissioner of Social Security to deny his

application for Disability Insurance Benefits and Supplemental Security Income

payments. Because we find the decision of the Administrative Law Judge (ALJ)

to be supported by substantial evidence and to be a correct application of the law,

we affirm.

       Claimant alleged disability due to back pain and depression. The ALJ

concluded that claimant could perform his past relevant work as a lineage auditor

for a newspaper and, alternatively, that there were other jobs in the economy that

claimant could perform. Claimant disputes this conclusion, arguing that the

ALJ’s decision is contrary to the medical record, that the Psychiatric Review

Technique form (PRT) completed by the ALJ did not comport with the mental

health evidence, and that the hypotheticals posed to the vocational expert were

deficient.   1



       Claimant points to the numerous instances in the record establishing the

presence of severe depression and implies that such evidence, by itself,

demonstrates the error in the ALJ’s decision. This conclusion, however, is



1
        To the extent claimant raises other issues in his brief, those issues will not
be addressed on appeal because claimant failed to include them in his objections
to the report and recommendation of the magistrate judge.      See Soliz v. Chater ,
82 F.3d 373, 375-76 (10th Cir. 1996).

                                          -2-
incorrect. The ALJ did not overlook the evidence of claimant’s severe

depression; on the contrary he found, at step two of the traditional sequential

evaluation process, that claimant’s depression was, indeed, a severe impairment.

See Claimant’s App. at 137. That conclusion by itself, however, is insufficient to

establish that claimant is disabled. An impairment will only be disabling if it is

of such a severity and causes such functional disruption that a claimant is

prevented from engaging in substantial gainful employment.        See Bernal v.

Bowen , 851 F.2d 297, 299 (10th Cir. 1988)     . There is no evidence in this record

establishing that claimant is either unable to return to his past relevant work or

unable to work at other appropriate jobs in the economy.      See id. at 301 (noting

that “mere fact that [claimant] was diagnosed as suffering from major depression

does not automatically mean that he is disabled”).

      There is scant evidence alluding to a functional component to claimant’s

depression. Ms. Carmen Boutet, LCSW, who had provided psychiatric counseling

to claimant, wrote in a letter to claimant’s attorney that “[i]t is hoped that

Mr. Arroyo [sic] case can arrive at a decision on his behalf since it is felt that he

would be unable to find gainful employment under his present condition. There

may be some medical considerations that in the future with some financial means

Mr. Arroyo could return to work.” Claimant’s App. at 369. Apart from the rather

cryptic nature of this comment, the ALJ was within his prerogative to ignore it


                                             -3-
because of its brevity, conclusory nature, and dearth of medical evidentiary

support. See Bernal , 851 F.2d at 301. The same flaw infects Ms. Boutet’s earlier

comment that claimant “is unable to seek employment at this point due to his

depressed mood and constant back pain.” Claimant’s App. at 329.

      The final piece of evidence going to claimant’s inability to work is a

comment from Dr. Edgar Collins, M.D., a non-examining physician hired by

claimant to review his records after the ALJ’s unfavorable decision. Dr. Collins

concluded that claimant’s “combination of mood, anxiety, and somatoform

disorders along with significant personality disorders would severely limit his

ability to be productive in gainful employment. More specifically his

engrossment on personal issues all but precludes and overshadows nearly all other

activities.” Id. at 373.

      The Appeals Council reviewed this opinion but concluded that it did not

detract from the decision of the ALJ. As mentioned earlier, no treating physician

had ever concluded that claimant was prevented by his depression from working.

The Commissioner was within his discretion to disregard this opinion. “[T]he

opinions of physicians who have seen a claimant over a period of time for

purposes of treatment are given more weight over the views of consulting

physicians or those who only review the medical records and never examine the




                                        -4-
claimant.” Williams v. Bowen , 844 F.2d 748, 757 (10th Cir. 1988) (citing      Talbot

v. Heckler , 814 F.2d 1456, 1463 (10th Cir. 1987)).

       Claimant next argues that the PRT executed by the ALJ did not comport

with the mental health evidence.   2
                                       On the contrary, there is substantial evidence in

the record that claimant’s level of impairment was accurately determined by the

ALJ. See Claimant’s App. at 245 (claimant alert and responsive; responses

prompt, generally relevant and coherent);       id. at 254 (normal thought process and

thought content); id. at 275-76 (pleasant, relaxed behavior, able to perform

activities of daily living, good communication and interpersonal skills, oriented,

able to concentrate and follow instructions);     id. at 328 (memory intact, clear

thinking); id. at 335 (good memory, sensorium clear, well oriented, fund of

information excellent, judgment and insight good, rational and coherent thought

process, excellent performance with abstract similarities and good performance

with proverb interpretation). Given this evidence, the ALJ’s conclusions on the

PRT were supported by substantial evidence and any error made by the ALJ in


2
       The PRT completed by the ALJ indicates claimant suffers from affective
disorder characterized by depression and a personality disorder characterized
by “[p]athological dependence, passivity, or aggressivity.” Claimant’s App.
at 147-48. As for the functional limitations (the Part B Criteria), the ALJ
concluded that claimant was only slightly restricted in activities of daily living;
had only slight difficulties in maintaining social functioning; seldom experienced
deficiencies of concentration, persistence or pace resulting in failure to complete
tasks in a timely manner, and never experienced episodes of deterioration or
decompensation in work or work-like settings.     See id. at 149.

                                            -5-
failing to explicitly relate the evidence in the record to his conclusions on the

PRT is harmless.   See Bernal , 851 F.2d at 302.

       Finally, claimant takes exception to the hypothetical posed to the vocational

expert which subsumed the conclusions found by the ALJ on the PRT. The

vocational expert replied that those limitations would not impact claimant’s

ability to do the jobs he had identified and further concluded that, even had

claimant’s limitations been “moderate,” as opposed to the “slight” effect

identified by the ALJ, claimant could still perform jobs in the national economy.

See Claimant’s App. at 411. The ALJ is only required to pose hypotheticals that

adequately reflect the nature and severity of a claimant’s impairments.     See Gay v.

Sullivan , 986 F.2d 1336, 1341 (10th Cir. 1993). Because the conclusions

recorded on the PRT were supported by substantial evidence, the structuring of

hypotheticals based on those conclusions was not erroneous.

       The judgment of the United States District Court for the District of Utah is

AFFIRMED.

                                                        Entered for the Court



                                                        Bobby R. Baldock
                                                        Circuit Judge




                                            -6-